Citation Nr: 9907210	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
residuals of yellow fever and meningitis has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from January 1943 to 
January 1946.

This appeal arises from a June 1995, Department of Veterans 
Affairs Regional Office (VARO), Jackson, Mississippi, rating 
decision, which denied reopening of the appellant's claim for 
entitlement to service connection for residuals of yellow 
fever and meningitis, on the basis that new and material 
evidence had not been submitted.

The Board notes that, in a May 1996 statement, the appellant 
reported that he had received treatment at the VA hospital in 
Memphis, Tennessee during the early 1950's through the early 
1960's.  However, when VARO initially requested treatment 
records for the veteran, the wrong social security number was 
used.  Although attempts were made to clarify the social 
security number prior to receipt of any records, it does not 
appear that the attempts were successful.  The medical 
treatment records received and associated with the claims 
file pertain to a John D. Miller with a different middle name 
and a different social security number.  The Board is of the 
opinion that any such records of the appellant's treatment 
should be obtained before this case is decided.

Accordingly, the case is REMANDED to VARO for the following 
actions:

1.  VARO should again attempt to obtain 
and associate with the claims folder 
copies of all treatment records 
identified by the appellant from the 
"early 1950's through the early 1960's" 
which reportedly were located in 
"storage" by the VA Medical Center, 
Memphis, Tennessee.  All attempts to 
obtain such records should be documented.  
In light of the fact that another veteran 
with a similar name and social security 
number was treated at the Memphis VAMC, 
special care should be taken to assure 
that the correct name and social security 
number are used on any request or 
correspondence.  If records can not be 
obtained, the appellant and his 
representative should be so informed.  

2.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that the foregoing 
development action has been conducted and 
completed in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented. 

3.  VARO should readjudicate the issue on 
appeal with consideration of any 
additional evidence obtained.  The claim 
should be adjudicated on the basis of all 
the evidence of record, and all 
applicable laws, regulations, and case 
law.  If, after consideration of the 
foregoing, VARO continues to deny the 
appellant's claim, an appropriate 
supplemental statement of the case should 
be furnished to the appellant and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  The purpose of the REMAND is to procure 
clarifying data, and ensure due process.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


